Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis (“MD&A”) is ARC Resources Ltd. (“ARC” or the “Corporation”) management’s analysis of its financial performance and significant trends or external factors that may affect future performance.It is dated May 16, 2011 and should be read in conjunction with the audited Consolidated Financial Statements as at and for the three months ended March 31, 2011, the MD&A and the audited Consolidated Financial Statements as at and for the year ended December 31, 2010 as well as ARC’s Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with ARC’s disclosure under “Non-GAAP Measures” and “Forward-Looking Statements” included at the end of this MD&A. ABOUT ARC RESOURCES LTD. ARC is a mid-sized, dividendpaying Canadian exploration and production company with near-term growth prospects. ARC’s activities relate to the exploration, development and production of conventional oil and natural gas with an emphasis on the acquisition and development of properties with a large volume of hydrocarbons in place commonly referred to as “resource plays”.Production from individual oil and natural gas wells naturally decline over time. In any one year, ARC approves a budget to drill new wells with the intent to first replace production decline and second to potentially increase production volumes. ARC was previously structured as a trust and converted to its present corporate structure on December 31, 2010.ARC will continue to operate as an oil and natural gas company, hiring and developing staff with expertise specific to ARC’s oil and natural gas operations. As of the end of March 2011, ARC had approximately 500 employees with 300 professional and technical staff in the Calgary office and 200 individuals located in ARC’s operating areas in western Canada. ARC is results-focused with a goal to provide superior, long-term returns to shareholders through risk-managed value creation.ARC is disciplined in its approach to capital allocation, selecting projects that support its goal. ARC’s staff uses its expertise in the exploration for and development of large oil and natural gas pools to unlock additional reserves that will lead to increased future production. The main activities that support this objective are: 1. Resource Plays - Geological evaluation, acquisition, development and, if economically viable, subsequent production from lands and producing properties with a large resource in place. ARC’s most significant resource plays include the Montney development at Dawson, northeast British Columbia, Ante Creek in northern Alberta and the Cardium formation at Pembina in central Alberta.ARC’s 2011 budgeted capital expenditures are focused on the resource play development at Ante Creek and Pembina. Where applicable, enhanced oil recovery programs (“EOR programs”) are used to increase recovery of reserves. ARC has non-operated interests in the Weyburn and Midale units in Saskatchewan where operators have implemented CO2 injection programs to increase recoverable oil reserves. ARC has completed the injection component of a CO2 pilot program at Redwater in Alberta and is currently conducting a technical analysis of the results. 2. Conventional Oil & Natural Gas Production - Maximizing production while controlling operating costs on oil and natural gas wells located within ARC’s core producing areas in western Canada.This may include the periodic acquisition and disposition of strategic producing and undeveloped properties to enhance current production, the rationalization of asset portfolios or the provision of potential future drilling locations and, if successful, additional production and reserves.Current oil production is predominantly light and medium quality. The following table highlights ARC’s production volume and reserve profile for the last five years: Table 1 2011 YTD Production (boe/d) Proved plus probable reserves (mmboe)(1) n/a As determined by ARC’s independent reserve evaluator solely at year end. Total Return to Shareholders ARC's business plan has resulted in significant operational success and contributed to a trailing five year annualized total return per share of 8.2 per cent (Table 2). Table 2 Total Returns (1) ($ per share except for per cent) Trailing One Year Trailing Three Year Trailing Five Year Dividends per share Capital appreciation (depreciation) per share ) ) Total return per share % % % Annualized total return per share % % % S&P/TSX Exploration & Producers Index annualized total return % % % Calculated as at March 31, 2011. ARC provides returns to shareholders through both the potential for capital appreciation as production and reserves grow and through a monthly dividend payment to its shareholders which is currently $0.10 per share per month. From its 1996 inception, ARC has paid out $3.9 billion to shareholders while financing a large percentage of its acquisitions by issuing additional shares. Going forward, ARC’s goal is to fund both its capital expenditures and dividends from funds from operations.ARC will finance growth capital expenditures and acquisition activity through a combination of sources including funds from operations, proceeds from property dispositions and debt, or equity issuance.ARC chooses to maintain prudent debt levels and as such its net debt at March 31, 2011 was well within its current target of under two times funds from operations and 20 per cent of total capitalization. Per Share Metrics ARC’s performance can be measured by its ability to grow both production and reserves per share. Table 3 details ARC’s normalized production, reserves and distributions per share, with and without dividend adjustments, for the first quarter 2011 and over the past two years: Table 3 Per Share First quarter 2011 Full year 2010 Full year 2009 Normalized production, boe per share (1) (2) Normalized reserves, boe per share (1) (3) n/a Dividends/distributions per unit $ $ Normalized production, dividend adjusted, boe per share (4) Normalized reserves, dividend adjusted, boe per share (4) n/a “Normalized” indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional shares were issued (or repurchased) at a period end price for the reserves per share calculation and at an annual average price for the production per share calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per share values. Production per share represents daily average production (boe) per thousand shares and is calculated based on daily average production divided by the normalized diluted common shares. Reserves per share is calculated based on proved plus probable reserves (boe), as determined by ARC’s independent reserve evaluator solely at year-end, divided by period end shares outstanding. The dividend adjustment assumes that historic dividends paid since January 1, 2009 have been reinvested by ARC, resulting in a reduction of the number of shares outstanding and, in turn, higher normalized production per share and normalized reserves per share. ECONOMIC ENVIRONMENT The global economy is expected to grow at a slightly slower pace of 4.4 per cent in 2011 compared to 5 per cent in 2010 with emerging markets leading the way at an expected rate of annual growth of 6.5 per cent as compared to advanced economies at a rate of 2.4 per cent (source: International Monetary Fund). Equity prices rose during the quarter on strong corporate earnings and economic activity in the United States, the world’s largest economy, where the Federal Reserve delivered stimulus through monetary policy in order to drive employment growth and counter deflationary pressures. WTI averaged US$79.55 per barrel during 2010, a 28 per cent increase over 2009.Inthe first three months of 2011 oil prices advanced further and WTI averaged US$94.25 per barrel.Oil supply growth was slow in responding to resurging demand in advanced economies and continued demand growth in emerging economies, while civil uprisings in the Middle East and North Africa resulted in supply disruptions and risk premiums in crude prices. In North American markets, natural gas production levels reached a new record in the first quarter of 2011 due to improving drilling techniques in tight shale and silt formations and strong drilling activity levels. This has resulted in considerable benefit to North American consumers in providing an environmentally-friendly low cost fuel and has benefited natural gas producers who have harnessed these techniques to significantly increase their reserve base and generate profits through reduced cost structures.Weather driven natural gas demand was elevated during the 2010/2011 heating season and played a significant role in offsetting record production levels and reducing concerns of storage constraints. This has resulted in a first quarter of 2011 average NYMEX price of US$4.13/mmbtu and a first quarter average AECO monthly price of $3.77/mcf. Improved oil prices and a general strengthening of the global economy has also led to a general escalation in costs to acquire materials and secure services that are necessary to execute ARC’s capital program. Page 2 2011 Annual Guidance and Financial Highlights Table 4 is a summary of ARC’s 2011 Guidance and a review of 2011 YTD actual results: Table 4 2011 Guidance Q1 2011 Actual % Variance Production (boe/d) 80,000 - 85,000 Expenses ($/boe): Operating 9.40 - 9.70 Transportation 1.10 - 1.20 4 General and administrative(1) 2.45 - 2.60 2 Interest 1.24 - 1.40 Capital expenditures ($ millions) - Dilutedshares (millions) (2) - The 2011 annual Guidance for general and administrative cost per boe is based on a range of $1.65 - $1.70 prior to the recognition of any expense associated with ARC’s long term incentive plan, $0.60-$0.65 per boe associated with cash payments under ARC’s long term incentive plan and $0.20-$0.25 per boe associated with accrued compensation under ARC’s long term incentive plan.Actual per boe costs for each of these components for the three months ended March 31, 2011 were $2.37 per boe, $1.53 per boe and a recovery of $(1.42) per boe, respectively. Based on weighted average shares plus the dilutive impact of shares outstanding during the period ARC’s 2011 production guidance assumes staged growth throughout the year and accordingly is not necessarily indicative of quarterly expectations.First quarter of 2011 actual production fell short of annual Guidance primarily due to a planned shut-down at the Dawson Phase 1 gas plant to facilitate final construction and tie-in of the Dawson Phase 2 gas plant, which was commissioned early in the second quarter of 2011.The reduced production volumes in the first quarter had the effect of pushing first quarter per boe operating costs outside of the Guidance range, despite a reduction in overall operating costs relative to those budgeted and those incurred in the prior year.Production at Dawson is averaging approximately 135 mmcf per day during the second quarter of 2011. In addition, this spring has seen severe flooding in parts of Saskatchewan and Manitoba and parts of Northern Alberta have recently been devastated by wildfires. These events have impacted the lives of thousands of Canadians and ARC’s employees and operations have not been immune. At this time, it is very difficult to assess the full impact that these events will have on ARC’s full year production.Currently, approximately 5,000 boe per day of production is shut in, consisting predominately of oil production. ARC is uncertain when electricity will be restored and when the affected areas will be accessible to resume normal operations and continue the execution of the capital program. ARC will monitor these situations, assess the impact on its full year budgeted production and will provide details in its mid-year review.ARC believes that its 2011 average production volumes may average in the range of 80,000 – 85,000 boe per day, a reduction from previous Guidance of 84,000 – 87,000 boe per day.2011 exit production is expected to be in excess of 90,000 boe per day, a reduction to previously announced exit production expectations of 93,000 boe per day due to the timing of certain projects in 2011. All other 2011 annual guidance remains unchanged. The 2011 Guidance provides shareholders with information on management’s expectations for results of operations.Readers are cautioned that the 2011 Guidance may not be appropriate for other purposes. 2 Financial Highlights Table 5 Three Months Ended March 31 (Cdn$ millions, except per share and volume data) % Change Funds from operations (1) 16 Funds from operations per share (1) (2) 1 Net income (3) ) Net income per share (2) (3) ) Dividends per share (2) - Average daily production (boe/d) (4) 10 This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. Per share amounts (with the exception of dividends per share which are based on the number of shares outstanding at each dividend record date) are based on diluted common shares. Amount as determined under International Financial Reporting Standards, restated for the comparative period. Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent (“boe”) based on 6 mcf:1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of boe in isolation may be misleading. Page 3 International Financial Reporting Standards Beginning January 1, 2011 all Canadian publicly accountable enterprises are required to prepare their financial statements using International Financial Reporting Standards (“IFRS”).Accordingly, ARC has prepared its unaudited Condensed Consolidated Financial Statements for the three months ended March 31, 2011 under IFRS and has restated its unaudited Consolidated Financial Statements for the three months ended March 31, 2010 to comply with IFRS.The financial information presented in this MD&A is derived directly from ARC’s financial statements and as such certain comparative information may differ from what was originally prepared by ARC using previous Canadian generally accepted accounting principles.For further information on ARC’s transition to IFRS and a reconciliation of its affected financial information for the three months ended March 31, 2010, please refer to Note 16, “Explanation of Transition to International Financial Reporting Standards”in the unaudited Consolidated Financial Statements for the three months ended March 31, 2011 and 2010 filed on SEDAR at www.sedar.com. Funds from Operations Beginning this quarter, ARC is reporting funds from operations in total and on a per share basis.Funds from operations is not a recognized performance measure under Canadian generally accepted accounting principles ("GAAP") and does not have a standardized meaning prescribed by GAAP.The term “funds from operations” is defined as net income excluding the impact of non-cashdepletion, depreciation & amortization, accretion of asset retirement obligations, deferred tax expense, loss on revaluation of exchangeable shares, unrealized gains and losses on risk management contracts, unrealized gains and losses on short term investments, non-cash lease inducement, stock-option expense, exploration and evaluation expense, unrealized gains and losses on foreign exchange and gains on disposal of petroleum and natural gas properties and is adjusted for the periodic impact of annually-settled risk management contracts.ARC considers funds from operations to be a key measure of operating performance as it demonstrates ARC’s ability to generate the necessary funds for future growth through capital investment and to repay debt.Management believes that such a measure provides a better assessment of ARC’s operations on a continuing basis by eliminating certain non-cash charges and charges that are nonrecurring, while respecting that certain risk management contracts that are settled on an annual basis are intended to protect prices on product sales occurring throughout the year.From a business perspective, the most directly comparable measure of funds from operations calculated in accordance with GAAP is net income.See the section entitled “Non-GAAP Measures” contained within this MD&A. Table 6is a reconciliation of ARC’s funds from operations to net income. Table 6 Three months ended March 31 Net income Adjusted for the following non-cash items: Depletion, depreciation and amortization Accretion of asset retirement obligation Deferred tax expense Loss on revaluation on exchangeable shares - Unrealized gains and losses on risk management contracts related to future production periods ) Unrealized gain on short terminvestment ) - Non-cash lease inducement - Foreign exchange gain on revaluation of debt ) ) Gains on disposals of petroleum and natural gas properties ) - Funds from operations Funds from operations increased by 16 per cent in the first quarter of 2011 to $194.1 million from $167.9 million generated in the first quarter of 2010.The increase was primarily attributed to a 10 per cent increase in production and a $24.5 million increase in realized gains on risk management contracts, partially offset by a decrease in natural gas prices and higher total operating costs. Details of the change in funds from operations in the first quarter of 2010 to the first quarter of 2011 are presented in Table 7. Table 7 ($ millions) $/Share Q1 2010 Funds from Operations(1) Volume variance Crude oil and liquids Natural gas Price variance Crude oil and liquids Natural gas ) ) Realized gains on risk management contracts Periodic impact of annually settled risk management contracts ) ) Royalties Expenses: Transportation ) ) Operating ) ) General and administrative Interest - Realized foreign exchange gain - Diluted shares - ) Q1 2011 Funds from Operations(1) This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP measures” contained within this MD&A. Page 4 2011 Funds from Operations Sensitivity Table 8 illustrates sensitivities of pre-hedged operating items to operational and business environment changes and the resulting impact on funds from operations per share: Table 8 Impact on Annual Funds from Operations (4) (6) Business Environment (1) Assumption Change $/Share Oil price (US$ WTI/bbl) (2)(3) Natural gas price (Cdn$ AECO/mcf) (2)(3) Cdn$/US$ exchange rate (2)(3)(5) Interest rate on debt (2) 5.5% 1.0% Operational Liquids production volume (bbl/d) 1.0% Gas production volumes (mmcf/d) 1.0% Operating expenses ($per boe) 1.0% General and administrative expenses ($ per boe) 10% Calculations are performed independently and may not be indicative of actual results that would occur when multiple variables change at the same time. Prices and rates are indicative of published forward prices and rates at the time of this MD&A.The calculated impact on funds from operations would only be applicable within a limited range of these amounts. Analysis does not include the effect of hedging contracts. Assumes constant working capital. Includes impact of foreign exchange on crude oil prices that are presented in U.S. dollars. This amount does not include a foreign exchange impact relating to natural gas prices as it is presented in Canadian dollars in this sensitivity. This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP measures” contained within this MD&A. Net Income Net income of $65.2 million was generated in the first quarter of 2011 ($0.23 per share), an $84.6 million decrease compared to net income of $149.8 million ($0.59 per share) in the first quarter of 2010.The reduction in net income is primarily due to losses recorded on risk management contracts (primarily unrealized) of $122.9 million in the first quarter of 2011 as compared to gains on risk management contracts (primarily unrealized) of $85.0 million the first quarter of 2010 and increased operating expenses of $11.1 million.The impact of these reductions to net income is partially offset by gains on disposals of petroleum and natural gas properties of $87.9 million and reduced depletion, depreciation and amortization expense of $19.1 million attributed primarily to a $28.4 million recovery of impairment coupled with increased revenues net of royalties of $17.2 million as compared to the same period in the prior year. Production Production volumes averaged 73,880 boe per day in first quarter of 2011 compared to 67,207 boe per day in the same period of 2010. This 10 per cent increase is a result of additional natural gas processing capacity from the Dawson Phase1 gas plant which came on-stream during the second quarter of 2010, additional production volumes resulting from the acquisition of Storm Exploration Inc. in the third quarter of 2010, offset by downtime associated with construction and tie-in activities at the Dawson gas plant and the disposition of certain non-core properties that contributed approximately 3,400 boe per day of production on January 31, 2011. Table 9 Three Months Ended March 31 Production % Change Light and medium crude oil (bbl/d) 2 Heavy oil (bbl/d) Condensate (bbl/d) 50 Natural gas (mmcf/d) 13 Natural gas liquids (“NGL”) (bbl/d) 41 Total production (boe/d) (1) 10 % Natural gas production 56 54 4 % Crude oil and liquids production 44 46 Reported production for a period may include minor adjustments from previous production periods. Page 5 ARC’s crude oil production consists predominantly of light and medium crude oil while heavy oil accounts for less than four per cent of the total. During the first quarter of 2011, light and medium crude oil production increased two per cent from the first quarter of the prior year and has remained relatively unchanged from the fourth quarter of 2010.During 2010, ARC redirected its focus to exploiting more oil and liquids rich properties for 2011, reflecting this strategy in its 2011 capital budget in order to take advantage of stronger oil and liquids prices relative to natural gas. Natural gas production was 246.4 mmcf per day in the first quarter of 2011, an increase of 13 per cent from the 217.9 mmcf per day produced in the first quarter of 2010.With the start-up of the first phase of the gas plant at Dawson during the second quarter of 2010 and the acquisition of Storm, ARC’s natural gas production increased during the third and fourth quarters of 2010, with fourth quarter of 2010 natural gas production averaging 311.5 mmcf per day.During the first quarter of 2011, production at the Dawson gas plant was reduced to accommodate the necessary construction and tie-in of the second phase of the Dawson gas plant which occurred early in the second quarter of 2011.This new construction of the second phase at Dawson in addition to the reconfiguration of electrical and computer systems of the first phase plus the disposition of certain non-core assets producing approximately 12.2 mmcf per day in January of 2011, resulted in an overall decrease in natural gas production from the fourth quarter of 2010 of 65.1 mmcf per day.ARC expects that its 2011 average natural gas production will be within the range of 315 - 322 mmcf per day due to an expected 47.5 mmcf per day increase in natural gas production at Dawson after the second phase of the gas plant is running at its full capacity coupled with incremental production gains expected to result from new wells drilled and tied in under ARC’s 2011 capital program. During the first quarter of 2011, ARC drilled 43 gross wells (38 net wells) on operated properties consisting of 33 gross (30 net) oil wells and 10 gross (9 net) natural gas wells with a 100 per cent success rate.A total of 28 wells were brought on production during the first quarter of 2011, with an ending inventory of 21 wells awaiting completion and tie-in in future periods. Looking forward, ARCexpects that it will drill a total of approximately 166 gross (148 net) wells on operated properties and participate in an additional 83 gross wells (10 net) to be drilled on non-operated properties. Table 10 summarizes ARC’s production by core area: Table 10 Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Production Total Oil Gas NGL Total Oil Gas NGL Core Area (1) (boe/d) (bbl/d) (mmcf/d) (bbl/d) (boe/d) (bbl/d) (mmcf/d) (bbl/d) N.E. BC & N.W. AB 2,044 Northern AB 1,058 Pembina 827 Redwater 99 South AB & S.W. Sask.(2) 593 S.E. Sask. & MB 85 74 Total 4,706 Provincial references: AB is Alberta, BC is British Columbia, Sask. is Saskatchewan, MB is Manitoba, N.E. is northeast, N.W. is northwest, S.E. is southeast and S.W. is southwest. In prior years, the volumes produced in central Alberta were reported separately from S.E. AB and S.W. Sask.With the disposition of the majority of the properties within central Alberta in the first quarter of 2011, production from these areas has been consolidated. Sales of crude oil, natural gas and natural gas liquids Sales of crude oil, natural gas and natural gas liquids were $324.7 million in the first quarter of 2011, an increase of $10.5 million over first quarter 2010 sales of $314.1 million, reflecting a favorable production variance of $31.2 million, partially offset by an unfavorable price variance of $20.7 million. A breakdown of sales by product is outlined in Table 11: Page 6 Table 11 Sales by product Three Months Ended March 31 ($ millions) % Change Oil 10 Condensate 66 Natural gas ) NGL 30 Total sales of crude oil, natural gas and natural gas liquids 3 Other revenue - Total revenue 3 Commodity Prices Prior to Hedging Table 12 Three Months Ended March 31 % Change Average Benchmark Prices AECO natural gas ($/mcf) (1) ) WTI oil (US$/bbl) (2) 20 Cdn$ / US$ exchange rate (5 ) WTI oil (Cdn$/bbl) 13 ARC Realized Prices Prior to Hedging Oil ($/bbl) 8 Condensate 10 Natural gas ($/mcf) ) NGL ($/bbl) (9 ) Total commodity price before hedging ($/boe) (6 ) Other revenue ($/boe) - Total revenue before hedging($/boe) (6 ) Represents the AECO 7a monthly index. WTI represents posting price of West Texas Intermediate oil. Prior to hedging activities, ARC’s weighted average commodity price was $48.75 per boe in the first quarter of 2011, a decrease of six per cent as compared to $51.85 per boe in the first quarter of 2010.The decrease in the weighted average realized commodity price is due to a decrease in natural gas prices and a significant increase in the level of natural gas production while maintaining a constant level of liquids production. This has resulted in natural gas production contributing only 28 per cent of total product sales despite contributing 56 per cent of total production volumes for the first quarter of 2011, compared to 34 per cent of total product sales and 54 per cent of total production in the first quarter of 2010. Oil prices continued to increase throughout the first quarter of 2011, with WTI increasing 20 per cent from the first quarter of 2010 to the first quarter of 2011.The fundamental outlook on oil remains positive as the global economy continues to recover and geopolitical factors continue to cause general concern over world supply.Actual realized oil prices lagged behind the gain in WTI due to the strengthening of the Canadian dollar against the U.S. dollar, and widened differentials relative to the same period of 2010.The wider differentials reflect a return to differentials of a more normalized level in response to local supply and demand factors.The realized price for ARC’s oil, before hedging, was $82.27 per barrel, an eight per cent increase over the first quarter 2010 realized price of $76.26 per barrel. AECO monthly posted natural gas prices, the benchmark from which ARC derives the majority of its gas sales, decreased by 30 per cent in the first quarter of 2011 to $3.77 per mcf compared to $5.35 per mcf in the first quarter of 2010. ARC’s realized gas price, before hedging, decreased by 25 per cent to $4.05 per mcf compared to $5.42 per mcf in the first quarter of 2010. Despite sustained cold weather in North America increasing demand, gas prices continue to be depressed due to record production levels in the U.S, resulting in ARC’s realized gas price decreasing slightly from $3.83 per mcf in the fourth quarter of 2010 to $3.77 per mcf in the first quarter of 2011.The weather driven demand has helped reduce inventory levels below where they were at this time in 2010 which is currently providing some support to natural gas prices, but price volatility is expected to continue into at least the fourth quarter of 2011.ARC’s realized gas price is based on its natural gas sales portfolio comprising sales priced at the AECO monthly index, the AECO daily spot market, eastern and midwest United States markets and a portion to aggregators. Risk Management and Hedging Activities ARC maintains a risk management program to reduce the volatility of revenues, increase the certainty of cash flows, and to protect acquisition and development economics.ARC limits the amount of total forecast production that can be hedged to a maximum 55 per cent over the next two years with the remaining 45 per cent of production being sold at market prices.In addition, ARC’s hedging policy allows for further hedging on volumes associated with new production arising from specific capital projects and acquisitions with approval of the Board. Page 7 Given the significant contribution that ARC’s production of crude oil and natural gas liquids currently adds to its total sales, ARC management recognizes a significant risk associated with an unanticipated reduction in crude oil pricing affecting ARC’s total funds from operations.Accordingly, it has hedged 61 and 52 per cent of its total gross crude oil and natural gas liquids production for the balance of 2011 and throughout 2012, respectively through the use of a variety of crude oil risk management contracts. Gains and losses on risk management contracts comprise both realized gains and losses representing the portion of risk management contracts that have settled during the period and unrealized gains or losses that represent the change in the mark-to-market position of those contracts throughout the period.The majority of ARC’s risk management contracts do not meet the accounting requirements to be considered an effective hedge, though ARC considers all risk management contracts to be effective economic hedges of its physical commodity sales transactions. Accordingly, gains and losses on such contracts are shown as a separate category in the Condensed Consolidated Statements of Income. During the first quarter of 2011, ARC recorded a loss of $122.9 million on its risk management contracts, comprising a realized gain of $25.7 million offset by an unrealized loss of $148.6 million. The realized gain reflects positive cash settlements related to natural gas swap and natural gas basis swap contracts totaling $22.8 million.The unrealized loss is primarily attributed to various crude oil contracts having an average ceiling price of approximately US$90.00 per barrel as compared to an average forward price of approximately $US107.00 per barrel at March 31, 2011. Included within the unrealized loss recorded during the first quarter of 2011 is a loss of approximately $12 million related to the expected portion of losses on annually settled crude oil contracts that relate to the first quarter of 2011.Unlike the majority of ARC’s risk management contracts that are settled monthly, these annually settled contracts which relate to production throughout 2011 will be cash-settled in their entirety in January 2012. Table 13 summarizes the total (loss) gain on risk management contracts for the first quarter 2011 compared to the same period in 2010: Table 13 Risk Management Contracts ($ millions) Crude Oil & Liquids Natural Gas Foreign Currency Power Interest Q1 2011 Total Q1 2010 Total Realized gain on contracts (1) Unrealized (loss) gain on contracts related to future production periods (2) Unrealized (loss) gain on contracts related to prior production periods(3) ) - ) - Gain (loss) on risk management contracts ) ) ) Realized cash gains and losses represent actual cash settlements or receipts under the respective contracts. The unrealized (loss) gain on contracts represents the change in fair value of the contracts during the period. The unrealized (loss) gain on contracts related to prior production periods relates to contracts that related to a calendar year of production but are settled on an annual basis. Looking forward, ARC has protected its selling price on natural gas by hedging 163 mmcf per day at an average price of $5.44 per mcf for the remainder of 2011. Additionally, ARC has protected 20,000 barrels of oil per day for 2011 at a floor price of US$84.61 per barrel on approximately 61 per cent of current gross crude oil and natural gas liquids production. The following table is a summary of ARC’s risk management contract for crude oil and natural gas as at March 31, 2011. Page 8 Table 14 Summary of Hedge Positions (1) As at March 31, 2011 April - December 2011 Crude Oil (2) US$/bbl bbl/day US$/bbl bbl/day US$/bbl bbl/day Sold Call Bought Put Sold Put - - Natural Gas (3) C$/mcf mcf/day C$/mcf mcf/day C$/mcf mcf/day Sold Swap - - The prices and volumes noted above represent averages for several contracts and the average price for the portfolio of options listed above does not have the same payoff profile as the individual option contracts. Viewing the average price of a group of options is purely for indicative purposes. For 2011 and 2012, all put positions settle against the monthly average WTI price, providing protection against monthly volatility.As disclosed in Note 11 of the Condensed Consolidated Financial Statements, calls have been sold against either the monthly average or the annual average WTI price, in which case ARC will only have a negative settlement if prices average above the strike price for an entire year providing ARC with greater potential upside price participation for individual months.Volumes are based on a full year.Refer to Note 11 of the Condensed Consolidated Financial Statements for a complete list of ARC’s annual settled calls. The natural gas price shown translates all NYMEX positions to an AECO equivalent price respecting offsetting basis positions and the period end foreign exchange rate.The equivalent NYMEX price hedged would be approximately US$6.12 per mmbtu and US$5.00 per mmbtu for 2011 and 2012 respectively. To accurately analyze ARC’s hedge position, contracts need to be modeled separately as using average prices and volumes may be misleading.The following provides examples of how Table 14 can be interpreted for approximate values for the first quarter of 2011: • If the market price exceeds $89.61 per barrel, ARC will receive $89.61 per barrel on 20,000 barrels per day. • If the market price is between $84.61 per barrel and $89.61 per barrel, ARC will receive the market price on 20,000 barrels per day. • If the market price is between $61.27 per barrel and $84.61 per barrel, ARC will receive $84.61 per barrel on 20,000 barrels per day. • If the market price is below $61.27 per barrel, ARC will receive $84.61 per barrel less the difference between $61.27 per barrel and the market price on 20,000 barrels per day.For example, if the market price is at $55 per barrel, ARC will receive $78.34 on 12,000 barrels per day and $84.61 on 8,000 barrels per day. The net fair value liability of ARC’s risk management contracts at March 31, 2011 was $124.1 million, representing the expected market price to buy out ARC’s contracts at the balance sheet date, which may differ from what will eventually be realized. Operating Netbacks ARC’s operating netback, before hedging, was $30.80 per boe in the first quarter of 2011 compared to $33.07 per boe in the same period of 2010. ARC’s first quarter 2011 netback after including realized hedging gains and losses, was $34.38 per boe, a four per cent increase from the same period in 2010. The first quarter 2011 netback includes realized gains recorded on ARC’s crude oil and natural gas risk management contracts during the quarter of $3.58 per boe compared to a loss of $0.01 per boe recorded for the same period in 2010. The components of operating netbacks are summarized in Table 15: Table 15 Netbacks ($ per boe) Crude Oil ($/bbl) Heavy Oil ($/bbl) Condensate ($/bbl) Natural Gas ($/mcf) NGL ($/bbl) Q1 2011 Total ($/boe) Q1 2010 Total ($/boe) Weighted average sales price Other - Total sales Royalties ) Transportation ) ) - ) Operating costs (1) Netback prior to hedging Realized gain (loss) on risk management contracts (2) - - - ) Netback after hedging Operating expenses are composed of direct costs incurred to operate oil and gas wells. A number of assumptions have been made in allocating these costs between oil, heavy oil, natural gas and natural gas liquids production. Realized gain (loss) on risk management contracts includes the settlement amounts for crude oil and natural gas contracts.Foreign exchange and power contracts are excluded from the netback calculation. Page 9 Royalties as a percentage of pre-hedged commodity product sales, net of transportation, decreased from 16.8 per cent ($8.58 per boe) in the first quarter of 2010 to 14.3 per cent ($6.81 per boe) in the first quarter of 2011.The decrease in the royalty rate is primarily due to the change in production profile, with higher production at properties with lower royalty rates relative to ARC’s corporate average royalty rate.ARC has been capitalizing on incentives from the Alberta and British Columbia governments for new wells in accordance with specified guidelines for a limited period of time. Royalty rates in the other western provinces vary with production levels and price but to a lesser extent than Alberta royalty rates.Table 16 estimates the royalties applicable to production from ARC’s properties at various price levels for 2011 prior to any provincial incentive programs. Table 16 Edmonton posted oil (Cdn$/bbl) (1) AECO natural gas (Cdn$/mcf) (1) Alberta royalty rate 15.6% 16.2% 18.6% 18.9% Saskatchewan royalty rate (2) 18.6% 18.3% 18.9% 18.6% British Columbia royalty rate (2) 15.4% 18.2% 15.4% 18.2% Manitoba royalty rate (2) 12.5% 12.5% 12.5% 12.5% Total Corporate Royalty Rate 14.8% 15.8% 16.5% 17.3% Before quality differentials. Royalty rate includes Crown, freehold and gross override royalties for all jurisdictions in which ARC operates. Following the implementation of the Alberta Royalty Framework on January 1, 2009, the Alberta government introduced certain transitional rates and incentive programs to provide royalty relief to producers and to encourage continued drilling activity in the province. ARC is eligible for the Alberta programs assuming the necessary criteria are met and required elections are filed. The drilling credit program applied to new wells drilled between April 1, 2009 and March 31, 2011. ARC received credits of $13.8 million over the life of the program. Effective January 1, 2011, ARC is automatically eligible for the reduced royalty rate incentive on new production for wells coming on production between April 1, 2009 and March 31, 2011. These wells receive a crown royalty rate of five per cent subject to certain production limits. Operating costs increased to $10.12 per boe in the first quarter of 2011 compared to $9.29 per boe in the first quarter of 2010.The increase is mainly attributable to increased electricity costs, reflecting an average electricity rate of $83.34 per mega watt hour during the first quarter of 2011 as compared to a rate of $40.87 per mega watt hour in the first quarter of 2010 before the impact of hedging activities.Transportation costs were $1.10 per boe during the first quarter of 2011 as compared to $0.99 per boe in the first quarter of the prior year.ARC’s transportation expense is affected by various factors including service disruptions by third party service providers resulting in ARC requiring alternate transport for its product to reach its point of sale. General and Administrative (“G&A”) Expenses and Long-term Incentive Compensation G&A, prior to any long term compensation expense and net of overhead recoveries on operated properties, remained unchanged at $15.7 million between the first quarter of 2010 and the first quarter of 2011.First quarter 2011 G&A expenses increased slightly as compared to the first quarter of 2010 due to increased compensation costs associated with increased staffing levels, but were offset by increased operating recoveries from ARC’s partners associated with increased capital spending. Table 17 is a breakdown of G&A and incentive compensation expense: Table 17 Three Months Ended March 31 G&A and Incentive Compensation Expense ($ millions except per boe) % Change G&A expenses 11 Operating recoveries ) ) 61 G&A expenses before Long Term Incentive Plans - G&A - Long Term Incentive Plans ) Total G&A and incentive compensation expense ) Total G&A and incentive compensation expense per boe ) Page 10 Long-Term Incentive Plans - Restricted Share Units & Performance Share Units Plan, Stock Option Plan, and Deferred Share Unit Plan Restricted Share Units (“RSU”) and Performance Share Units (“PSU”) Plan The RSU & PSU Plan is designed to offer each employee and officer (the “plan participants”) cash compensation in relation to the value of a specified number of underlying share units. The RSU & PSU Plan consists of RSUs for which the number of units is fixed and will vest over a period of three years and PSUs for which the number of units is variable and will vest at the end of three years. Upon vesting, the plan participant is entitled to receive a cash payment based on the fair value of the underlying share units plus accrued dividends. The cash compensation issued upon vesting of the PSUs is dependent upon the total return performance of ARC compared to its peers. Total return is calculated as a sum of the change in the market price of the common shares in the period plus the amount of dividends in the period. A performance multiplier is applied to the PSUs based on the percentile rank of ARC’s total shareholder return compared to its peers. The performance multiplier ranges from zero, if ARC’s performance ranks in the bottom quartile, to two for top quartile performance. ARC recorded additional general and administrative expenses of $0.8 million during the first quarter of 2011 in accordance with these plans, as compared to $5.5 million during the first quarter of 2010.During the first quarter of 2011, ARC made cash payments of $14.3 million in respect of the RSU & PSU Plan.Of these payments, $10.2 million were in respect of amounts recorded to general and administrative expenses ($11 million in the first quarter of 2010), $4.1 million were in respect of amounts recorded to operating expenses and capitalized as property, plant and equipment and exploration and evaluation assets ($4.1 million for the first quarter of 2010).These amounts have been accrued in prior periods. Table 18 shows the changes to the RSU & PSU Plan during the first quarter of 2011: Table 18 RSU & PSU Plan (units in thousands and $ millions except per unit) Number of RSUs Number of PSUs Total RSUs and PSUs Balance, beginning of year Granted Vested ) ) ) Forfeited ) ) ) Balance, end of period (1) Based on underlying units before performance multiplier. The liability associated with the RSUs and PSUs granted is recognized in the statement of income over the vesting period while being adjusted each period for changes in the underlying share price, accrued dividends and the number of PSUs expected to be issued on vesting. In periods where substantial share price fluctuation occurs, ARC’s G&A expense is subject to significant volatility. Due to the variability in the future payments under the plan, ARC estimates that between $24.9 million and $101.6 million will be paid out from 2011 through 2014 based on the current share price, accrued dividends and ARC’s market performance relative to its peers.Table 18 is a summary of the range of future expected payments under the RSU & PSU Plan based on variability of the performance multiplier and units outstanding under the RSU & PSU Plan as at March 31, 2011: Table 19 Value of RSU & PSU Plan as at March 31, 2011 Performance multiplier (units thousands and $ millions except per unit) - Estimated units to vest RSUs PSUs - Total units (1) Share price (2) Value of RSU & PSU Plan upon vesting (3) Includes additional estimated units to be issued under the RSU & PSU Plan for accrued dividends. Values will fluctuate over the vesting period based on the volatility of the underlying share price. Assumes a future share price of $26.35. Upon vesting, a cash payment is made for the value of the share units, equivalent to the current market price of the underlying common shares plus accrued dividends. Payments are made on vesting dates in March and September of each year. Page 11 Share Option Plan (“ARC options”) Effective January 1, 2011, ARC implemented a share option plan, as approved by shareholders at the special meeting of shareholders held December 15, 2010.Share options are granted to officers, employees and consultants of ARC vesting evenly on the fourth and fifth anniversary of their respective grant dates and have a maximum term of seven years.The option holder has the right to exercise the options at the original exercise price or at a reduced exercise price, equal to the exercise price at grant date less all dividends paid subsequent to the grant date and prior to the exercise date. On March 24, 2011, 430,990 share options were granted under this plan with an exercise price of $27.11 per share and are subject to a reduction in exercise price equal to the amount of dividends declared between the period of the grant date and the date the option vests. Given the small amount of time during the first quarter of 2011 that the options were outstanding, a nominal amount of compensation expense has been recorded in respect of these options. Deferred Share Unit Plan (“DSU Plan”) Effective January 1, 2011, ARC shareholders approved a DSU Plan for its non-employee directors under which each director receives a minimum of 55 per cent of their total annual remuneration in the form of deferred share units (“DSUs”).Each DSU fully vests on the date of grant but is settled in cash only when the director has ceased to be a member of the Board of Directors of the Corporation.Compensation expense of $0.4 million relating to the DSU Plan was charged to general and administrative expenses during the first quarter of 2011 (nil in 2010). Interest and financing charges Interest and financing charges decreased to $9.9 million in the first quarter of 2011 from $11 million in the first quarter of 2010 reflecting decreased debt levels during the first quarter of 2011 as compared to the same period in the prior year.At March 31, 2011, ARC had $646.7 million of long-term debt outstanding, including a current portion of $15.3 million of senior note principal that is due for repayment within the next twelve months.Of the total debt balance, $435 million is fixed at a weighted average interest rate of 5.84 per cent while the remaining $211.7 million incurs a floating interest rate based on current market rates plus a credit spread of 225 basis points.Effective April 1, 2011, ARC’s credit spread was reduced to 200 basis points. Approximately 63 per cent (US$418.7 million) of ARC’s debt outstanding is denominated in U.S. dollars. Foreign Exchange Gains and Losses ARC recorded a gain of $9.7 million in the first quarter of 2011 on foreign exchange transactions compared to a gain of $10.8 million in the first quarter 2010. During the first quarter of 2011, the U.S. dollar relative to the Canadian dollar decreased in value from a rate of 0.9946 to 0.9696, thereby reducing the value of ARC’s U.S. dollar denominated debt during the period by approximately $9.6 million.In addition, ARC recorded $0.1 million realized foreign exchange gains arising from U.S. denominated transactions such as interest payments, debt repayments and hedging settlements were recorded during the first quarter of 2011. During the first quarter of 2010, ARC recorded total foreign exchange gains of $10.8 million, having crystallized a foreign exchange gain of $20.8 million that had been provided for in earlier periods related to the early retirement of US$58.5 million of U.S. dollar denominated debt drawn in 2004, offset by realized losses on U.S. dollar denominated transactions of $0.7 million. Table 20 shows the various components of foreign exchange gains and losses: Table 20 Foreign Exchange Gains/Losses Three Months Ended March 31 ($ millions) % Change Unrealized gain (loss) on U.S. denominated debt ) Realized gain on U.S. denominated debt - ) Realized gain (loss) on U.S. denominated transactions ) Total foreign exchange gain ) Page 12 Taxes During the first quarter of 2011, a deferred income tax expense of $19.1 million was recorded compared to $23.4 million in the first quarter of 2010.The first quarter 2011 expense is primarily related to temporary differences arising from the book basis of ARC’s property, plant and equipment relative to its tax basis. The corporate income tax rate applicable to 2011 is 26.5 per cent, however, ARC and its subsidiaries did not pay any material cash income taxes for the first quarter of 2011. Up until December 31, 2010, ARC’s structure was such that both current income tax and deferred tax liabilities were passed onto its unitholders by means of royalty payments made between ARC and the Trust.With the conversion from a trust structure to a traditional corporate structure completed on December 31, 2010, ARC is subject to deferred income taxes in 2011 and beyond. Current taxes payable by ARC will be subject to normal corporate tax rates. Taxable income as a corporation will vary depending on total income and expenses and with changes to commodity prices, costs, claims for both accumulated tax pools and tax pools associated with current year expenditures. As ARC has accumulated $2.2 billion of income tax pools for federal tax purposes, taxable income will be reduced or potentially eliminated for the initial period post-conversion.Using the current forward commodity price outlook, a modeled future production volume forecast and current tax legislation, ARC does not expect to be in a material cash tax-paying position until 2013. ARC’s oil and gas properties are owned and operated by the ARC partnership, which has a January 31st year end.The Canadian federal budget presented on March 22, 2011 proposes to eliminate the ability of corporations to defer income tax by taking advantage of the timing of the year ends of partnerships of which it is a member.If these proposals are enacted, it is expected that ARC will be taxable in 2012 instead of 2013 as a result of the loss of the deferral on partnership income. The income tax pools (detailed in Table 21) are deductible at various rates and annual deductions associated with the initial tax pools will decline over time. Table 21 Income Tax Pool type Cdn$ millions at March 31, 2011 Annual deductibility Canadian Oil and Gas Property Expense 10% declining balance Canadian Development Expense 30% declining balance Canadian Exploration Expense 100% Undepreciated Capital Cost Primarily 25% declining balance Non-Capital Losses 100% Research and Experimental Expenditures 100% Other Various rates, 7% declining balance to 20% Total Federal Tax Pools Additional Alberta Tax Pools Various rates, 25% declining balance to100% Depletion, Depreciation and Amortization Expense and Impairment Charges In accordance with IFRS, ARC records depletion, depreciation and amortization (“DD&A”) expense on its property, plant and equipment over the assets’ individual useful lives employing the declining balance method using proved plus probable reserves and associated estimated future development capital required for its oil and natural gas assets and a straight line method for its corporate administrative assets.Assets in the exploration and evaluation (“E&E”) phase are not amortized.During the first quarter of 2011, ARC recorded $94.4 million of DD&A expense which was subsequently reduced by a $28.4 million impairment recovery, as compared to DD&A expense of $85.1 million in the first quarter of 2010. Under IFRS, impairments are recognized when an asset’s or group of assets’ carrying values exceed their recoverable amount defined as the higher of the value in use or fair value less cost to sell.Any asset impairment that is recorded is recoverable to its original value less any associated DD&A should there be indicators that the recoverable amount of the asset has increased in value since the time of recording the initial impairment.At December 31, 2010, an impairment charge of $30.7 million was recognized associated with assets located in the South AB & S.W. Sask. district and was subsequently recovered, net of associated DD&A, during the first quarter of 2011 as a result of improved forward commodity pricing. A breakdown of the DD&A rate is summarized in Table 22: Table 22 Three Months Ended March 31 DD&A Rate ($ millions except per boe amounts) % Change Depletion of oil and gas assets 10 Depreciation of fixed assets - - Impairment charges (recovery) ) - - Total DD&A and impairment ) DD&A rate per boe, before impairment(recovery) - DD&A rate per boe ) Page 13 Capital Expenditures, Acquisitions and Dispositions Capital expenditures, excluding acquisitions and dispositions, totaled $159 million in the first quarter of 2011 as compared to $129.3 million in during the first quarter of 2010.This total included development and production additions to property, plant and equipment of $142.4 million (2010 - $124 million) and additions to exploration and evaluation assets of $16.6 million (2010 - $5.3 million).Property, plant and equipment expenditures included drilling and completions, geological, geophysical, facilities expenditures and undeveloped land purchases in our development assets while exploration and evaluation expenditures included drilling and completions, geological and geophysical expenditures and undeveloped land purchases in areas that have been determined by management to be in the exploration and evaluation stage. During the first quarter of 2011, $72.6 million was spent on ARC’s resource plays, including $59.1 million for development of the Montney resource play in northeast British Columbia, $2.5 million on undeveloped lands for the Montney resource play and $10 million for the Cardium resource play in Alberta.The remaining $70.1 million was spent on ARC’s conventional oil and gas properties, $7.9 million spent on conventional land purchases, $5.1 million on ARC’s enhanced oil recovery initiatives and $1.5 million on corporate capital including information technology expenditures.ARC’s current budgeted capital expenditures are $625 million for 2011.The capital budget will be reviewed by management during the second quarter of 2011 and may be revised if thought to be appropriate at that time. A breakdown of capital expenditures and net acquisitions is shown in Table 23: Table 23 Three Months Ended March 31 2011 2010 Capital Expenditures ($ millions) E&E PP&E Total E&E PP&E Total % Change Total Geological and geophysical 2 Drilling and completions 28 Plant and facilities - - 38 Undeveloped land purchased at crown land sales Other - - ) Total capital expenditures 23 Acquisitions (1) - Dispositions (2) - ) ) - Total capital expenditures and net acquisitions ) ) ) Value is net of post-closing adjustments. Represents proceeds from divestitures. On a regular basis, ARC evaluates its asset portfolio to ensure that all assets still fit our business strategy and may sell assets that do not meet our retention guidelines.During the first quarter of 2011, ARC disposed of non-core assets in central Alberta that currently produce approximately 3,400 boe per day (60 per cent gas and 40 per cent liquids) for proceeds of $170 million.A gain on sale was recorded in relation to this transaction of $74.9 million reflecting the difference between the proceeds of sale and the carrying cost of the assets sold.Also during the first quarter, ARC entered into a swap agreement with another oil and natural gas producer to dispose of interests in certain undeveloped lands in the N.E. BC & N.W. AB district in exchange for additional undeveloped land in the same district adjacent to areas that ARC is currently active in.A gain on sale of approximately $13 million was recorded on this transaction. ARC initially funds its capital expenditures with funds from operations that are available subsequent to current period expenditures on site restoration and reclamation, net reclamation fund contributions and dividends declared in the current period.Further funding is obtained by proceeds from ARC’s Dividend Reinvestment and Optional Cash Payment Program (“DRIP”) with the remaining funding supplied by its credit facilities.Approximately 86 per cent of the $157.2 million capital program in the first quarter of 2011 was financed with funds from operations and proceeds from DRIP as compared to 87 per cent in the first quarter of 2010. In the first quarter of 2011, net proceeds from dispositions were applied to reduce outstanding debt, as compared to completing net acquisitions of $6.3 million in the first quarter of 2010 being 100 per cent debt funded. Page 14 Table 24 Source of Funding of Capital Expenditures and Net Acquisitions ($ millions) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Capital Expenditures Net Acquisitions Total Expenditures Capital Expenditures Net Acquisitions Total Expenditures Expenditures ) ) Funds from operations(1) 70
